                   Case 2:16-cr-00325-RSL Document 97 Filed 02/02/21 Page 1 of 3




                                                              THE HONORABLE ROBERT S. LASNIK
 1
 2
 3
 4
 5                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 6                                             AT SEATTLE
 7
     UNITED STATES OF AMERICA,                            ) No. CR16-00325RSL
 8                                                        )
                        Plaintiff,                        )
 9                                                        ) EVIDENTIARY AND DISPOSITION
                   v.                                     ) MEMORANDUM
10                                                        )
     ROBERT VEDEROFF,                                     )
11                                                        )
                        Defendant.                        )
12                                                        )
13
14
               Robert Vederoff is scheduled to have an Evidentiary and Disposition Hearing by
15
     video/telephone on Wednesday, February 3, 2021, at 11:00 a.m. 1 As to the evidentiary hearing,
16
     Mr. Taylor is alleged to have committed five Grade C violations of federal supervision:
17
               •   Violation 1: Use of marijuana on various dates in October, November and December
18
                   2019 (Dkt. 75);
19
               •   Violation 2: using methamphetamine on or before December 18, 2019. Id.;
20
               •   Violation 3: Using marijuana on or about January 6, February 3, February 10, and
21
                   March 2, 2020 (Dkt. 85);
22
               •   Violation 4: Consuming alcohol. Id.; and
23
               •   Violation 5: Using cocaine and methamphetamine on or before November 12, 2020
24
                   (Dkt. 91).
25
26
     1
         Mr. Vederoff’s consent to proceed by video and telephone was filed on January 26, 2021. (Dkt. 95).
                                                                           FEDERAL PUBLIC DEFENDER
          DEFENSE EVIDENTIARY AND DISPOSITION                                 1601 Fifth Avenue, Suite 700
          HEARING MEMORANDUM                                                    Seattle, Washington 98101
          (Robert Vederoff; CR16-325RSL) - 1                                               (206) 553-1100
                Case 2:16-cr-00325-RSL Document 97 Filed 02/02/21 Page 2 of 3




 1           On February 5, 2020, Mr. Vederoff appeared as directed and, as noted by the

 2   Government, admitted violations one and two. (Dkt. 82). He intends to admit the remaining

 3   three supplemental violations filed thereafter, at the hearing this week. Therefore, an evidentiary

 4   hearing is not required and Mr. Vederoff, after admitting the violations before the Court, will be

 5   prepared to move forward with the disposition.

 6           In terms of disposition, as described by Mr. Vederoff’s Probation Officer and the

 7   Government, all conduct before the Court is indicative of Mr. Vederoff’s struggles while

 8   undertreated for his substance use disorder and mental health. For the reasons stated by the

 9   Probation Department and Government, the defense agrees that revocation is not warranted. 2

10   Under the circumstances, Mr. Vederoff has not “breached” this Court’s trust such that a sanction,

11   beyond the interventions taken, including these proceedings, is warranted.

12           Indeed, the violations do not mandate revocation. See 18 U.S.C. §§ 3565(b), 3583(g).

13   Moreover, where, as here, the violations stem from a substance abuse dependence, by statute,

14   the Court must “consider whether the availability of appropriate substance abuse treatment

15   programs, or an individuals’ current or past participation in such programs, warrants an

16   exception” to incarceration. 18 U.S.C. § 3583(d); see also 18 U.S.C. § 3582(a) (“imprisonment

17   is not an appropriate means of promoting correction and rehabilitation.”); United States v.

18   Holland, 874 F.2d 1470, 1473 (11th Cir. 1989) (before revoking, courts should consider efforts

19   to comply with terms of supervision and all mitigating circumstances that would excuse

20   conduct); United States v. Holland, 850 F.2d 1048, 1051 (5th Cir. 11988) (even someone who

21
     2
22     When requested to revoke a term of supervision, the Court does not consider all § 3553(a) factors but
     rather, is directed by statute to consider only the following factors: (1) nature and circumstances of the
23   offense and the history and characteristics of the person, see § 3553(a)(1); (2) the need to afford adequate
     deterrence to criminal conduct, see § 3553(a)(2)(B); (3) the need to protect the public from further crimes
24   of the defendant, see § 3553(a)(2)(C); (4) the need to provide the defendant with needed educational,
     vocational training, medical care or other treatment in the most effective manner, see § 3553(a)(2)(D);
25   (5) the kinds of sentences and the sentencing range, see §3553(a)(4); (6) any relevant policy statements,
     see § 3553(a)(5); (7) the need to avoid unwarranted sentencing disparities, see § 3553(a)(6); and (8) the
26   need to provide restitution to any victim, see § 3553(a)(7). See 18 U.S.C. § 3583(e)(3).


                                                                            FEDERAL PUBLIC DEFENDER
         DEFENSE EVIDENTIARY AND DISPOSITION                                   1601 Fifth Avenue, Suite 700
         HEARING MEMORANDUM                                                      Seattle, Washington 98101
         (Robert Vederoff; CR16-325RSL) - 2                                                 (206) 553-1100
               Case 2:16-cr-00325-RSL Document 97 Filed 02/02/21 Page 3 of 3




 1   admits a violation must be given “an opportunity to offer mitigating evidence suggesting that the

 2   violation does not warrant revocation”). Mr. Vederoff remains committed to his treatment and

 3   continued success and therefore, has no objection to the modification recommended by the

 4   Probation Department and Government. In short, these proceedings, including the Probation

 5   Department’s actions and the recommended modification, are sufficient, but not greater than

 6   necessary to achieve all legitimate goals of sentencing.

 7          DATED this 2nd day of February, 2021.

 8                                                s/ Jennifer E. Wellman
 9                                                Assistant Federal Public Defender
                                                  Attorney for Mr. Vederoff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                     FEDERAL PUBLIC DEFENDER
       DEFENSE EVIDENTIARY AND DISPOSITION                              1601 Fifth Avenue, Suite 700
       HEARING MEMORANDUM                                                 Seattle, Washington 98101
       (Robert Vederoff; CR16-325RSL) - 3                                            (206) 553-1100
